          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   PINE BLUFF DIVISION

DAVID LEWIS
ADC #165397                                              PLAINTIFF

v.                     No. 5:19-cv-57-DPM

RYLIE, Lieutenant; SIMMONS,
Lieutenant; MOORE, Sergeant;
FRANIS MAYO, Inmate; LARRY
NORRIS, Responsible for Medical Staff;
and DOES, Inmates, Medical Staff                     DEFENDANTS

                           JUDGMENT
     Lewis's complaint is dismissed without prejudice.


                                               p
                               D .P. Marshall Jr.
                               United States District Judge
